DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-28 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stinson (US Patent No. 5,473,955) in view of Rapata (US Patent No. 3,009,381).
Claim 19:
	Stinson teaches a component connection (figures 2 and 3) comprising: a first portion (see marked-up figure 3 below) having a first hole (82); a second portion (see marked-up figure 3 below) having a second hole (82); a connecting element (36) that extends through the first and second holes, and which projects over the first and second portions of the component (figure 3); a clamping element (60) that is supported on a side of the first portion that is remote from the second portion and exerts on the connecting element a clamping force which clamps the first and second portions together (figure 3); and a fitting portion (between flange 46 and top of stem 44) having a thickness that is slightly greater than or slightly less than the combined thickness of the first and second portions (figures 2 and 3), wherein the connecting element has at least one clamping head (40) having a shape of a sphere and which projects over a side of the first portion which is distant from the second portion (figures 2 and 3), the clamping element is elastically clipped onto the sphere (c. 3, l. 17-20), and the first portion and second portion directly contact each other at the perimeters of the first hole and second hole (figure 3). 

    PNG
    media_image1.png
    440
    940
    media_image1.png
    Greyscale


Rapata teaches several embodiments of an elastic fastening element (30, 30b, 30f) that extends through a first hole of a first sheet component (22) and a second hole of a second sheet component (24) and is secured by a clamping element (32) (at least figures 3, 4, 5, 6, 8 and 11), wherein the first component and second component directly contact each other at the perimeters of the first hole and second hole (figures 4, 5, 11 and 12) and the first component and the second component are separate and distinct components (figures 4, 5, 11 and 12) which are movable relative to one another (at least in their unfastened condition).  Rapata further teaches that the elastic fastening element may be used in single components (22b, figure 8).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used the component connection of Stinson to secure multiple distinct sheet components, as taught by Rapata, in order to provide additional assembly flexibility since: (a) Stinson illustrates the capability of attaching multiple element using the connecting element, clamping element and fitting portion; (b) Rapata teaches that it is known to use elastic fastening elements to assemble elements including a single component (figure 8) 
Claim 20:
	Stinson teaches that the first and second holes (82) are circular (figure 2).
Claim 21:
	Stinson teaches that the first and second holes (82) are oriented concentrically relative to one another (figure 2).
Claim 22:
	Stinson teaches that the connecting element is rotationally symmetrical with respect to the longitudinal axis of the connecting element (figures 2 and 3).
Claim 23:
	Stinson teaches that the clamping head (40) is formed in one piece with the fitting portion (between flange 46 and top of stem 44) (figures 2 and 3 illustrate both elements as part of the single component 36).
Claim 24:
	Stinson teaches that the at least one clamping head (40) includes a first clamping head (40) which is connected to a second clamping head (48) via the fitting portion (figures 2 and 3).

Claim 25:
	Stinson teaches that a second clamping element (70) is clipped onto the second clamping head (c. 3, l. 17-20).
Claim 26:
	Stinson teaches that the connecting element is made of metal (c. 2, l. 35) but does not explicitly teach that the metal is steel or aluminum.  The examiner takes official notice that it is well known in the automotive manufacturing field to select steel and aluminum for metal components.  It would have been obvious to one having ordinary skill in the art at the time the invention was field to select steel or aluminum for the metal connecting element due to the suitable strength and/or weight considerations of the component as well as the availability of the material in the automotive manufacturing environment.
Claim 27:
	Stinson teaches that at least one of the first and second components is a part of a vehicle body (wiper blade system 10).
Claim 28:
	Stinson teaches that the first surface of the fitting portion (horizontal at the flange) directly contacts a convex outer surface of the sphere (bottom of sphere, figure 3), and a second surface of the fitting portion (vertical in the hole), that is orthogonal to the first surface, directly contacts edges of the first and second components that define the first and second holes (figure 3).


Claim 30:
	Stinson teaches that the first and second components are positioned by the fitting portion non-displaceably relative to each other along a longitudinal axis of the connecting element (figure 3).
Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stinson/Rapata in view of Wang (US 2004/0148760).
Claim 29:
	Stinson/Rapata teaches that the first and second components are permanently connected together by riveting or integral forming (Stinson, c. 2, l. 55-c. 3, l. 4) but does not explicitly teach welding or gluing.
	Wang teaches a method of joining components (30, 32) with a rivet (14) where the rivet forms an initial connection which is subjected to welding to form a permanent connection (abstract).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the rivet welding technique of Wang to the riveted connection of Stinson since Stinson is concerned with providing a permanent non-rotating connection between the two connecting element components and welding the riveted connection would achieve a more permanent non-rotatable connection.




Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726